Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Clark on 9/16/2021.

The application has been amended as follows: 



Claim 7, line 2, changed “a mouthpiece” to --the mouthpiece--

Claim 8, line 2, changed “an adaptor” to --the adaptor--.

Claim 9, line 2, changed “a mask” to --the mask--.

Claim 18, line 5, changed “a nebulizer therapy accessory configured” to --a nebulizer therapy accessory comprising at least one of a mouthpiece, an adaptor or a mask, the nebulizer therapy accessory configured--.

Claim 19 is cancelled.

Claim 21, line 2, changed “a nebulizer therapy accessory” to --a nebulizer therapy accessory comprising at least one of a mouthpiece, an adaptor or a mask--.

Claim 22 is cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to the claims filed 4/26/2021 addressed the 112(b) . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785